         Case 2:18-cv-00615-PLD Document 82-1 Filed 07/15/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

 STEWART ABRAMSON, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                 Plaintiff
                                                     Case No. 18-cv-615-RCM
 vs.

 AGENTRA, LLC

                 Defendant.



                           DEFENDANT’S RESPONSES TO
                 PLAINTIFF’S SECOND SET OF DISCOVERY REQUESTS

       Pursuant to Fed. R. Civ. P. 33 and 34, Defendant Agentra, LLC (“Defendant”) serves the

following responses to discovery on Plaintiff Stewart Abramson (“Plaintiff”):

          RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS

       Request No. 1: All documents regarding to Angelic Marketing Group L.L.C.

(“Angelic”) or Matthew Jones.

       Response: Defendant will produce non-privileged documents responsive to this request.


       Request No. 2: Documents that identify any Agentra agents that hired Angelic or

Matthew Jones.

       Response: Defendant will produce non-privileged documents responsive to this request.


       Request No. 3: All contracts and correspondence regarding Angelic or Matthew Jones

over the course of the putative class period.

                                                1
           Case 2:18-cv-00615-PLD Document 82-1 Filed 07/15/19 Page 2 of 3



          Response: Defendant will produce non-privileged documents responsive to this request.


          Request No. 4: Documents that identify all leads or potential customers that came from

Angelic or Matthew Jones to Agentra agents over the course of the putative class period.

          Response: Defendant will produce non-privileged documents responsive to this request.


          Request No. 5: Documents that identify all sales or customers that came from Agentra

agents that were first called by Angelic or Matthew Jones over the course of the putative class

period. If you are unable to provide that information, provide all sales or customers that came

from Agentra agents who hired Angelic or Matthew Jones over the course of the putative class

period.

          Response: Defendant will produce non-privileged documents responsive to this request.


          Request No. 7: All documents reflecting payments exchanged between Defendant, or

any of its agents, and Angelic or Matthew Jones during the putative class period.

          Response: Defendant will produce non-privileged documents responsive to this request.




                                                 2
        Case 2:18-cv-00615-PLD Document 82-1 Filed 07/15/19 Page 3 of 3



Dated: April 29, 2019                                /s/ William S. Richmond
                                                     William S. Richmond
                                                     Texas Bar. No 2406680
                                                     PLATT CHEEMA RICHMOND PLLC
                                                     1201 N. Riverfront Blvd., Suite 150
                                                     Dallas, Texas 75307
                                                     Telephone: (214) 559-2700
                                                     Facsimile: (214) 559-4390
                                                     Email: brichmond@pcrfirm.com



                                  CERTIFICATE OF SERVICE
         I, hereby certify that on April 29, 2019, I served the foregoing on all counsel of record

via email, including but not limited to Anthony Paronich as lead counsel for Plaintiff.
                                                    /s/ William S. Richmond
                                                    William S. Richmond




                                                 3
